Citation Nr: 0832032	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye vision loss, due to VA medical treatment in February 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1951 
to December 1952.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.


FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's left eye vision loss was due to an unforeseeable 
event that occurred during VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for left eye vision loss due to VA medical 
treatment in February 1998 have been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to compensation 
under 38 U.S.C.A. § 1151, because the claim is being granted 
in full, VA's statutory and regulatory duties to notify and 
assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  When there is no willful misconduct by a 
veteran, disability resulting from VA hospital care is 
compensated in the same manner as if service-connected, if 
the disability was proximately caused by (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or (B) an event which is not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of VA fault in 
furnishing treatment proximately caused additional disability 
or death, there must be 1) actual causation and 2) either a 
failure to exercise the degree of care expected of a 
reasonable health care provider or furnishing treatment 
without appropriate informed consent.  38 C.F.R. § 3.361(c), 
(d).  Whether an event is reasonably foreseeable is 
determined by considering what a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment; the event need not be completely unforeseeable 
or unimaginable.  38 C.F.R. § 3.361(d).  Also for 
consideration is whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures.  
38 C.F.R. § 3.361(d).  

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

The veteran testified regarding his claim in lay statements 
submitted in February 1999, June 1999, November 2002, January 
2003, March 2005, June 2006, and May 2008.  The veteran also 
provided testimony at the October 2004 RO and July 2007 Board 
hearings.  The veteran asserted that he was half blind in his 
left eye as a result of a February 1998 VA left eye cataract 
extraction and lens implant surgery.  He stated that during 
the eye surgery, the surgeons broke a bag in the back of his 
eye and let some of the fluid out, which required that he 
have another operation a few days later due to eye leakage.  
The veteran testified that he was awake during the original 
surgery and heard the physician state that the lens was 
broken, the correct size was not available, and that they had 
to make a bigger incision and put in a bigger lens.  He 
stated that he came back the next day for a checkup and was 
doing well, but within the next 2 days his left eye vision 
decreased, there was swelling and leakage, and then he went 
blind.  He returned to VA and underwent a second surgery to 
fix the first.  The veteran stated that his left eye loss of 
vision was due to negligence, carelessness, or lack of skill 
and judgment.  The veteran also stated that he was not 
provided with any warnings that the surgery could cause 
infection or loss of vision.  He stated that he did sign some 
paperwork, but that nothing was verbalized to him.  

In an October 2004 lay statement, T.R., the veteran's 
daughter, noted that she was present the day of the surgery.  
She stated that the doctor called the waiting room and told 
her that a lens broke and they had to flush the veteran's eye 
before putting another lens in.  T.R. stated that the doctor 
told her the veteran's vision would be alright.  She stated 
that the left eye had never been the same since surgery.  

In an October 1994 VA visual examination, the diagnoses were 
age-related macular degeneration, chronic open angle 
glaucoma, and early cataracts.  Best corrected left eye 
vision was 20/25. 

February 19, 1998 VA medical records noted that the veteran 
was scheduled for left eye cataract extraction surgery with 
lens implant to correct progressive loss of vision, currently 
at 20/120.  It was noted that informed consent was obtained 
and the veteran was prepped for surgery.  The cataract was 
removed, but vitreous came through anteriorly, so an anterior 
vitrectomy was performed without incident.  Following the 
vitrectomy, a lens was manually placed and the wound was 
closed with sutures.  After ensuring that the wound was water 
tight, a collagen shield and eye patch were placed over the 
eye.  February 21, 1998 VA records indicated the veteran was 
status-post complicated left eye cataract extraction with 
leaking wound.  Left eye vision was 20/200.  The veteran was 
discharged and advised to return if there was decreased 
vision, increased pain, or redness.  In February 24, 1998 VA 
records, the veteran returned for follow-up and reported 
decreased left eye vision.  There was visual acuity of hand 
motion of a few feet.  The diagnosis was acute post operative 
endophthalmitis, wound disruption.  The recommendation was an 
emergency left eye anterior and posterior vitrectomy, a 
sampling of anterior and posterior fluids, and antibiotics 
injection.  The sampling indicated staph.  After obtaining 
informed consent, a posterior vitrectomy, removal of inner 
eye fluid, was conducted.  In February 25 and 26, 1998 VA 
records, the veteran was status-post vitrectomy and cataract 
extraction.  February 27, 1998 VA records noted that on 
February 25, vision was hand motion at 1 foot.

In VA medical records from 1999 through 2003, various left 
eye impairments were diagnosed, including pseudophakia, age-
related macular degeneration, chronic uveitis, pseudophakia, 
increased cup to disk ratio and asymmetry, possible primary 
open angle glaucoma, ptosis, meiobinitis, dermatochalasis, 
dry eyes, ptosis, and stable intraocular pressure.  In March 
1999, left eye corrected vision was 20/400.  In May 2000, 
left eye corrected vision was count fingers at 10 feet.  In 
January 2001, February 2001, July 2001, and November 2001, 
left eye corrected vision was 20/160, 20/400, 20/200, and 
20/20, respectively.  In 2002 and 2003, left eye corrected 
vision ranged from 20/160 to 20/200.  Additionally, there was 
a finding of left eye corrected vision of hand motion at 10 
feet.

A June 2003 VA eye examination was conducted upon a review of 
the claims file, to include the postoperative information.  
The veteran stated that prior to the 1998 left eye cataract 
extraction, he saw well, although his vision was reduced due 
to the cataract.  Upon examination, left eye corrected visual 
acuity was 20/160.  The diagnoses include pseudophakia, 
macular degeneration, and dry eye.  The examiner noted that 
the veteran underwent cataract extraction with intraocular 
lens implantation in February 1998.  The surgery was 
complicated by rupture of the posterior capsule with vitreous 
loss requiring an anterior vitrectomy.  Five days post-
operation, the veteran was found to have endophtholmitis and 
underwent posterior vitrectomy with antibiotic 
administration.  From then on, the veteran's follow-up course 
was complicated by changes related to macular degeneration.  
The examiner found that the veteran's vision loss was due to 
multiple factors and that the record did not demonstrate that 
the visual loss was related to carelessness, negligence, lack 
of proper skill, or an error in judgment by the VA care 
providers.  The examiner found that the veteran unfortunately 
developed an infection after his complicated cataract surgery 
despite appropriate care from VA.

In VA medical records in 2004, 2005, and 2006, the diagnoses 
included primary open angle glaucoma, blepharitis, ptosis, 
age-related macular degeneration, and dry eyes.  In October 
2004, there was left eye corrected vision of count fingers at 
5 feet.  In December 2004 and February, March, July, and 
October 2005, left eye corrected vision was 20/400.  In 
November 2005, the veteran underwent a bilateral 
blepharoplasty.  Later that month, the veteran was status-
post blepharoplasty with a history of possible open angle 
glaucoma and dry eyes.  Left eye corrected vision was count 
fingers at 3 feet.  In December 2005, left eye corrected 
vision was 20/300.  In July 2006, there was corrected left 
eye vision of count fingers at 5 feet.

Private medical records from July, September, and October 
2005 indicated treatment for a left eye disorder and best 
corrected vision of 20/400 and 20/200.  In a December 2005 
note, a private physician stated that the veteran's left eye 
vision was most likely the result of complications from the 
cataract removal surgery.  

A December 2007 VA medical opinion was obtained upon a review 
of the claims file.  The examiner noted that during the 
cataract extraction surgery, there was an inadvertent rupture 
of the posterior capsule which required an anterior 
vitrectomy and placement of a sulcus-fixated posterior 
intraocular lens.  The examiner found that this was not a 
foreseeable event but was handled appropriately.  The veteran 
subsequently developed a postoperative wound leak which is a 
known risk factor for possible development of 
endophthalmitis.  After the posterior vitrectomy with 
antibiotic administration, the veteran's course was 
complicated by changes related to macular degeneration.  
These were totally unrelated to the cataract surgery and 
caused macular scarring which was felt to be the primary 
reason for the decreased vision in the left eye.  The 
examiner also determined there was no indication that the 
visual loss was due to carelessness, negligence, lack of 
proper skill, or error in judgment by VA health care 
providers.  

The Board finds that the preponderance of the evidence of 
record supports compensation under 38 U.S.C.A. § 1151.  The 
evidence indicates that the veteran has a current disability 
- left eye vision loss.  See Jones, 12 Vet. App. at 464 
(noting that compensation under 38 U.S.C.A. § 1151 requires 
medical evidence of a current disability).  The evidence also 
indicates that the veteran's left eye vision loss was due to 
an event that was not reasonably foreseeable - the December 
2007 VA examiner opined, upon a review of the claims file, 
that the complications during the cataract extraction surgery 
were not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(noting that compensation requires either evidence of VA 
fault in providing hospital care or an event that is not 
reasonably foreseeable); Jones, 12 Vet. App. at 464 (noting 
that compensation under 38 U.S.C.A. § 1151 requires medical 
evidence of a nexus between the asserted injury and the 
current disability).  Because there is evidence of a current 
left eye disability and an event that was not reasonably 
foreseeable, the remaining issue is whether the left eye 
vision loss was actually caused by the cataract extraction 
surgery.  See 38 U.S.C.A. § 1151; Jones, 12 Vet. App. at 464 
(stating that compensation under 38 U.S.C.A. § 1151 requires 
medical or, in some circumstances, lay evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment). 

The evidence demonstrates that the veteran's visual loss was 
actually caused by VA medical treatment, to include the 
complications of the cataract extraction surgery.  38 
U.S.C.A. § 1151; Jones, 12 Vet. App. at 464.  Although a 
December 2007 VA examiner opined that the left eye vision 
loss was due to unrelated macular scarring, a June 2003 VA 
examiner determined that the vision loss was due in part to 
complications from the surgery and a December 2005 private 
opthamologist opined that the vision loss was most likely due 
to the surgery complications.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record); see also Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that the Board may appropriately 
favor the opinion of one competent medical authority over 
another); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board may not substitute its own judgment 
for that of an expert).  Although the VA and private 
examiners are credible and competent to provide such medical 
opinions, the Board notes that the VA examiners had access to 
the claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion included the physician's access to 
the claims file and the thoroughness and detail of the 
opinion).  The competent and credible medical evidence 
regarding actual causation thus includes one highly probative 
medical opinion that the vision loss was not caused by the 
surgery, another highly probative medical opinion that the 
vision loss was partly caused by the surgery, and a less 
probative medical opinion that the vision loss was due to the 
surgery complications.  The Board finds that there is an 
approximate balance of positive and negative evidence and 
reasonable doubt must be resolved in favor of the veteran.  
See 38 C.F.R. § 3.102 (2007) (stating that where there is an 
approximate balance of positive and negative evidence, there 
is reasonable doubt and the claim is resolved in favor of the 
veteran); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) 
(holding that a veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence).  Accordingly, compensation under 
38 U.S.C.A. § 1151 for left eye vision loss is warranted.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for left eye 
vision loss are granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


